Citation Nr: 0622404	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to a rating higher than 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty 
from January 1954 to October 1955.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  


FINDINGS OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in 
one ear or each ear. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 19 Vet. 
App. 63 (2005) rev'd, No. 05 -7168 (Fed. Cir. June 19, 
2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a 
claim.

The U. S. Court of Appeals for Veterans Claims has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the 
regulations pertaining to the assignment of a disability 
rating for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the 
claim, any deficiency as to VCAA compliance is rendered 
moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  

Legal Analysis

Historically, a January 1956 rating decision granted 
service connection for what was described as nerve 
deafness of the veteran's left ear and a 10 percent 
disability rating was assigned.  A July 1965 rating 
decision expanded the grant of service connection to 
include tinnitus atrium and reduced the 10 percent 
disability rating to a noncompensable rating.  The veteran 
did not appeal either of those decisions.  

A January 1997 rating decision assigned a separate 10 
percent disability rating for the veteran's service-
connected tinnitus, effective November 1, 1996, but 
confirmed and continued a noncompensable disability rating 
for his hearing loss in the left ear.  A February 1997 
rating decision granted an earlier effective date for the 
10 percent rating for tinnitus as of November 1, 1995.  
That rating decision noted that the record showed that the 
veteran had persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.  

The current claim for increase was received at the RO in 
January 2003.  The veteran argues that the RO erred in its 
interpretation of DC 6260 and that he was entitled to a 
separate 10 percent rating for tinnitus in each ear, 
rather than the single 10 percent rating assigned.  

Disability evaluations are determined by application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in 
one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 
6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the 
U.S. Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003, versions of DC 6260 
required the assignment of a separate, 10 percent rating 
for tinnitus in each ear.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in 
which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a rating higher than 10 
percent was sought.  

In Smith v. Nicholson, 451F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent 
with the regulations.  The Federal Circuit then found that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of 38 C.F.R. § 4.25(b) and DC 6260 was 
plainly erroneous or inconsistent with the regulations, 
and concluded that the CAVC erred in not deferring to VA's 
interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed 
on all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating 
is the maximum schedular rating available under DC 6260, 
regardless of whether the tinnitus is perceived in one ear 
or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes 
a schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus 
must be denied under both the old and current versions of 
DC 6260.  


ORDER

A schedular rating in excess of 10 percent for tinnitus is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


